PER CURIAM.
The plaintiff appeals from a judgment dismissing her complaint. She brought suit in the circuit court seeking to rescind an agreement which settled her claims against the estate of Harvey E. Studebaker. The circuit court dismissed the complaint because it affirmatively appeared that the agreement was a stipulation of settlement which had been approved by an order of the county judge’s court, and no motion to set aside the order had been made in the county judge’s court. We affirm.
The administration of the estate is still pending in the County Judge’s Court in and for Dade County, Florida. The jurisdiction of the circuit court to rescind an agreement may not be invoked when the effect of the judgment sought would be to interfere with the jurisdiction of the county judge’s court over a pending estate. See White v. Bourne, 151 Fla. 12, 9 So.2d 170 (1942).
Affirmed.